GUY, J.
The defendant appeals from an order denying its motion to open a default taken herein in summary proceedings to dispossess. The default was evidently not willful, and defendant moved promptly to open the same when apprised of the facts connected therewith. Defendant apparently has a meritorious defense to the action for rent, and should be given its day in court. The default should be opened upon terms.
Order reversed, and motion to open default granted, upon payment of $25 costs by appellant to respondent as terms for the granting of the motion. No costs of appeal. Case set down for trial. All concur.